Case 1:20-cr-00330-AJN Document 228 Filed 04/21/21 Page1of1

800 Third Avenue
COHEN & GRESSER LLP ERNE (0 oh oe
| US SDNY i esser.com
DOCUMENT
Christian R. Everdell FLECTRONICALLY PILED
+1 (212) 957-7600 DOC #:

ceverdell@cohengresser.com DATE FILED: 4/2 1/2021

 

April 21, 2021
BY ECF

The Honorable Alison J. Nathan
United States District Court
Southern District of New York
United States Courthouse

40 Foley Square

New York, NY 10007

Re: United States v. Ghislaine Maxwell, 20 Cr. 330 (AJN)
Dear Judge Nathan:

Pursuant to the Court’s Opinion and Order, dated April 16, 2021 (Dkt. 207), we write to
inform the Court that the defense agrees that Ms. Maxwell’s motion to dismiss the S1 superseding
indictment on the grounds that it was returned by a grand jury sitting at the White Plains
courthouse (Dkt. 125) is now moot in light of the fact that a grand jury sitting in Manhattan

returned the S2 superseding indictment.

 

 

 

 

The motion to dismiss the $1 superseding indictment on Sincerely,

the grounds that it was returned by a grand jury sitting at

the White Plains courthouse (Dkt. No. 125) is DENIED /s/ Christian Everdell

as moot. SO ORDERED. Christian R. Everdell
COHEN & GRESSER LLP

 

 

800 Third Avenue, 21st Floor
New York, New York 10022

quer] 5

soceremm, 4/21/2021

ALISON |. NATHAN, U.S.D_J.

 

 

 
